Citation Nr: 1731050	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to November 1984, and from November 1989 to March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim.

The Veteran claims that his sleep apnea is due to his service, to specifically include as due to dust, harmful contaminants, and asbestos.  

There is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations regarding claims involving asbestos exposure.  However, VA's Adjudication Procedure Manual contains provisions regarding claims for service connection based on exposure to asbestos.  See M21-1.IV.ii.2.C.2.a-i and M21-1.IV.ii.1.I.3.a-f.  These provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service and whether there is a relationship between any such asbestos exposure and the claimed disease.

The Board notes that the M21-1, Part IV.ii.1.I.3.c provides a table describing the probability of asbestos exposure by military occupational specialty (MOS), identified as minimal, probable, or highly probable exposure.  The Veteran's MOS in the Navy was an Aviation Boatswain's Mate; such MOS shows a probable exposure to asbestos.  (His MOS in the Army was a tank system mechanic and utility helicopter repairer; his MOS is not listed in the table mentioned above.)  No attempt has been made to determine the extent of the Veteran's asbestos exposure during service.  Therefore, the case must be remanded to accomplish such development.  

Additionally, the Veteran vaguely asserted exposure to "harmful contaminants" during service without identifying the specific contaminants.  Accordingly, on remand, the Veteran should be asked to provide such information.

The Veteran has not yet been afforded a VA examination in conjunction with his claim of service connection for sleep apnea.  He states that he had symptoms of sleep apnea while in service but that it was not properly diagnosed; in his VA Form 9, substantive appeal, the Veteran stated that he suffered from an inability to sleep and from fatigue and nocturnal snoring during the night.  His private treatment records include a diagnosis of obstructive sleep apnea.  Given his competent and credible statements, and evidence of a current diagnosis of sleep apnea, an examination to secure a medical opinion that adequately addresses the medical question presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, while the record includes a number of treatment records from various providers and facilities, additional records appear to be outstanding.  Specifically, the Veteran submitted a medical release authorizing VA to obtain records from Neurology Consultant and Sleep Disorder Center (Neurology Consultant) in Suffolk, Virginia. The RO made one attempt to obtain such records; there was no response, and the RO did not follow-up.  While the Board notes that the Veteran himself submitted some documents from Neurology Consultant, it is unclear whether all treatment records from that facility have been received.  The Veteran also submitted treatment records from Tidewater Neurology and Sleep Disorder Specialists; again, however, it is unclear whether all treatment records from that facility have been received.   He also submitted a medical release for VA to obtain records from Dr. Imtiaz Zaman in Portsmouth, Virginia.  In October 2016, the RO requested that the Veteran submit another medical release authorization (since the initial one had expired).  To date, it does not appear that the Veteran responded to this request.  Because these private treatment records are likely to contain pertinent information, they must be obtained; as this case is being remanded, another request for Dr. Zaman's records should also be made.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to include records from Neurology Consultant and Sleep Disorder Center, Tidewater Neurology and Sleep Disorder Specialists, and Dr. Imitaz Zaman.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should ask the Veteran to identify the approximate date(s), location(s), and the nature and circumstance(s) of his alleged exposure to "harmful contaminants," including any identifying information about the harmful contaminants to which he may have been exposed, if possible.  

3. The AOJ should arrange for exhaustive development to ascertain whether the Veteran was indeed exposed to asbestos during his active duty service, and if so the nature and extent of such exposure, particularly considering his MOS as an Aviation Boatswain's Mate (in the Navy), which shows a probable exposure to asbestos, and his MOS as a tank system mechanic and utility helicopter repairer (in the Army).  Thereafter, the AOJ should make a formal finding in a memorandum for the record regarding the nature and extent of such exposure.  

4.  The AOJ should then schedule the Veteran for a VA examination to assist in determining the nature and cause of his sleep apnea.  The Veteran's claims folder must be made available to the examiner. Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

Please identify the likely cause of the Veteran's obstructive sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred during his active military service or is otherwise related to military service, to include as due to asbestos or dust? The examiner should specifically consider and address the Veteran's statements that he had difficulty sleeping and would snore at night during service.

In addition, although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), the Board notes that several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (See, e.g. "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3):631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years,  Neck circumference greater than 40 cm, and male Gender)).  Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present during service or any time after service but before sleep apnea was formally diagnosed.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested). 

5. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


